DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite an accessory mounting system for the intended use with a firearm having a handguard and a mounting surface but do not positively recite the firearm, handguard or mounting surface; the claims later appear to recite specifics of the mounting surface. It is therefore unclear whether applicant intends the claims to encompass the intended use of the accessory mounting system or the accessory mounting system in combination with the firearm, handguard and specific mounting surface. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayberry et al. (US Patent Application Publication 2015/0285583). Mayberry et al. discloses an accessory mounting system having [for the intended use with a firearm having a handguard with at least one mounting surface, wherein the mounting surface has at least one thru hole], the system comprising: a firearm accessory (4200) having at least one attachment point wherein the attachment point has at least one connector (i.e. second fastener such as 4202 with 1400); a fastener (i.e. first fastener such as 2226) that passes through the thru hole and couples to the connector to removably attach a firearm accessory to the handguard.

With regards to claim 2. The accessory mounting system according to claim 1, wherein the mounting surface further comprises two parallel edges that clock the orientation of the firearm accessory with respect to the fore end of a firearm. (see for example Fig. 7)

With regards to claim 4. The accessory mounting system according to claim 1, wherein the connector is a plurality of threaded holes. (see Figures)



With regards to claim 6. The accessory mounting system according to claim 1, wherein the firearm accessory is a light body, a bipod, a grip, a sling, or a sight. (par. 0103)

With regards to claim 7. The accessory mounting system according to claim 6, wherein the light body is a flashlight or a laser sight. (par. 0103)

With regards to claim 8. The accessory mounting system according to claim 1, wherein the attachment point is a substantially flat surface. (see, for example, Fig. 42A)

With regards to claim 9. The accessory mounting system according to claim 1, wherein the mounting system consists of parallel edges. (see Figures)

With regards to claim 10. The accessory mounting system according to claim 9, wherein the parallel edges are substantially horizontal to the axis of the hand guard. (see, at least, Fig. 7)

With regards to claim 11. The accessory mounting system according to claim 1, wherein the mounting surface is a recess that recessed into a surface to which the attachment points can be mated, or wherein the mounting surface an extension extended outwardly from the surface to which the attachment points can be mated. (see, for example, Fig. 8)

With regards to claim 12. The accessory mounting system according to claim 11, wherein the recess or extension is substantially the same shape as the attachment points. (see, for example, Figs. 41A and 41B)

With regards to claim 13. The accessory mounting system according to claim 12, wherein the attachment points are configured to fit into the recess and bottom out on the mounting surface. (see, for example, Fig. 9)

With regards to claim 14. The accessory mounting system according to claim 12, wherein the extension is configured to fit into a recess on the mounting surface. (see Figures)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry et al. as applied to claims 1 and 4 above. Mayberry et al. discloses the claimed invention and that the distances between the holes can be at different spacings as required (par. 0095) but does not expressly disclose wherein at least two of the thru holes/threaded holes are spaced specifically at least 21.50 mm apart. It would have been obvious to one having ordinary skill in the art to make the holes space at least 21.5 mm apart, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641